—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), entered May 20, 1997, convicting him of attempted murder in the second degree, intimidating a witness *743in the third degree, and bribing a witness, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly admitted into evidence as an excited utterance a tape recording of the complainant’s wife to the 911 emergency telephone number in which she identified the defendant as the person who had shot her husband (see, People v Brown, 70 NY2d 513).
The sentence imposed was not excessive (People v Suitte, 90 AD2d 80).
The defendant’s remaining arguments, including those raised in his pro se supplemental brief, are unpreserved for appellate review and, in any event, without merit. Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.